Per Curiam:

Appellant, a juvenile, was held in contempt of a family court order requiring him to attend school in accordance with the provisions of the Compulsory School Attendance Act, S. C. Code Ann. §§ 59-65-10 to -90 (1976 & Supp. 1984). He was placed on probation with the stipulation that the probation would terminate after he participated in the Chronic Status Offender Program in Columbia for a period of fifty days.
Appellant contends his sentence violates our holding in In the Interest of Darlene C., 278 S. C. 664, 301 S. E. (2d) 136 (1983). We disagree. Darlene C. limited the cases in which a status offender who commits criminal contempt may be given a sentence reserved for delinquents. Nothing in that opinion prohibits a family court from placing a nondelin-quent juvenile contemnor in a program for status offenders. We hold the placement of appellant in the Chronic Status Offender Program was proper.
Appellant’s remaining exception is disposed of under Supreme Court Rule 23. Accordingly, the decision of the family court is
Affirmed.